o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc psi b06 conex-135180-10 number release date uil 25d 280a 280a the honorable aaron shock member u s house of representatives ne monroe room peoria il attention --------------------- dear congressman schock i am responding to your inquiry dated date on behalf of your constituent --- ----------------------------- ------------------ wrote to you on behalf of her husband and herself the ------------- to ask about the residential_energy_efficient_property_credit that is available for qualified_geothermal_heat_pump_property see enclosed sec_25d of the internal_revenue_code the code ------------------ wrote that they installed geothermal heat pump property on a home they own but the home is not their permanent residence the ------------- son lives in the home the letter does not indicate who purchased the geothermal heat pump property or whether the ------------- rent the home to the son tax_credit for geothermal heat pump property under sec_25d of the code the law provides a tax_credit for percent of the qualified_geothermal_heat_pump_property the equipment expenditures that a taxpayer makes during a taxable_year the equipment must use the ground or ground water as a thermal energy source to heat a dwelling_unit or a thermal energy sink to cool a dwelling_unit and meet the requirements of the energy star program in effect at the time that the taxpayer makes the expenditure for the equipment a taxpayer does not have to own the home on which he or she installs the equipment to claim the credit the taxpayer must install the equipment on or in a dwelling_unit located in the united_states that he or she uses as a residence it does not have to be the taxpayer’s principal_residence but may include a taxpayer’s second home such as a vacation home the law sometimes deems a taxpayer to use a home as a residence if a family_member of the taxpayer including the taxpayer’s lineal_descendants uses the conex-135180-10 home for personal purposes for a certain amount of days during the taxable_year see sec_280a of the code if the ------------- purchased the qualified_geothermal_heat_pump_property and they use the home as a residence they are eligible for the sec_25d credit alternatively if the ------------- son purchased the qualified_geothermal_heat_pump_property and he uses the home as a residence he is eligible for the sec_25d credit energy_credit under sec_48 of the code if the ------------- purchased the qualified_geothermal_heat_pump_property for a home that they rent to their son neither the ------------- nor their son qualify for the sec_25d credit during the rental period the ------------- however may qualify for the 10-percent energy_credit under sec_48 of the code the energy_credit provides a 10-percent credit for the cost of equipment that uses the ground or ground water as a thermal energy source to heat a structure or as a thermal energy sink to cool a structure the sec_48 energy_credit is only available for property that a taxpayer can depreciate sec_48 and sec_48 of the code generally a taxpayer can take a depreciation deduction for the exhaustion and wear_and_tear of property used in a trade_or_business or of property_held_for_the_production_of_income such as a rental property the law provides that a taxpayer using a dwelling_unit as a residence may only depreciate the portion of the dwelling_unit that the taxpayer also uses in a trade_or_business or for the production_of_income sec_167 of the code thus for the ------------- to qualify for the sec_48 energy_credit they must use the home in a trade_or_business or for the production_of_income and not for personal purposes as mentioned earlier the law generally treats a taxpayer as using a home as a residence and thus for personal purposes rather than in a trade_or_business or for the production_of_income if a family_member of the taxpayer uses the home as a residence a taxpayer however does not use a home for personal purposes if he or she rents the home to a family_member for use as a principal_residence by that family_member therefore if the ------------- purchased the geothermal heat pump property for installation on the home and the son pays fair rental to them for use of the home as his principal_residence the ------------- may be eligible for the 10-percent energy_credit under sec_48 conex-135180-10 these questions are complex but i hope this information is helpful in explaining the requirements a taxpayer must meet to qualify for these credits if the ------------- or you have further questions on this matter please contact ----------------------- at ------------ ---------------------or me at -------------------- sincerely curt g wilson associate chief_counsel passthroughs special industries enclosure
